DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/13/2022, have been fully considered.  In particular, Applicant traverses the rejection of claims under 35 U.S.C. 112(a) and 103(a).
Regarding the rejection of claims under 35 U.S.C. 112(a), the instant Specification describes “nasal devices” having the following droplet size parameters (Page 74, Tables 12-13):
(a)	D10 from 19.17 - 19.88;
(b)	D50 from 36.09 - 37.94; and 
(c)	D90 from 69.94 - 79.44.
Although the Specification does not provide any other details (e.g., name, structure, or any other identifiable features) about the “nasal devices”, it is agreed that an ordinarily skilled artisan could reasonably identify and/or modify a known nasal delivery device so as to deliver a dihydroergotamine composition having the one or more claimed droplet size parameters, even in the absence of any specific description of said device.
Accordingly, the rejection of claims und under 35 U.S.C. 112(a) is WITHDRAWN. 
Regarding the rejection of claims under 35 U.S.C. 103(a), Kiechel et al teach the instantly claimed method of treating migraine by administering a pharmaceutical nasal dosage form comprising less than 2.0 mg of dihydroergotamine in two sprays in less than 15 minutes by “spray applicator” (Column 8, Lines 40-57) or using “a conventional nasal dispenser” (Column 10, Line 4), but do not teach administration via a pre-primed bi-dose nasal device providing one or more specified droplet size parameters.  Yet, Djupesland motivate the use of pre-primed bi-dose nasal delivery devices “to reduce the need for priming and re-priming… improve the dose reproducibility… [and] for enhanced dose control and safety”, specifically pointing to pre-primed bi-dose nasal devices manufactured by Aptar (Page 48, Column 2).  Accordingly, it would have been prima facie obvious to use the pre-primed Aptar bi-dose nasal spray delivery device in the method of Kiechel et al.  It would have been obvious to do so in order “to reduce the need for priming and re-priming… improve the dose reproducibility… [and] for enhanced dose control and safety” as taught by Djupesland with a reasonable expectation of success.  
Applicant, however, notes that “the claimed invention is characterized by physical parameters such as droplet size distribution, plume geometry, and spray pattern” which “are specific to the dihydroergotamine concentration (less than 2.0 mg) and dosage form” and which “determine the amount of drug (dihydroergotamine) loading in the nasal cavity, and in turn… the drug absorption and pharmacokinetic properties” (Applicant Arguments, Page 7).  As argued by Applicant, “Kiechel fails to address these shortcomings” (Applicant Arguments, Page 8) and “[t]here is nothing in Djupesland that suggests or teaches delivery characterized by the particularly claimed physical parameters of the bi-dose device of the pending claims, including droplet size distribution, plume geometry and spray pattern” (Applicant Arguments, Page 8).
Yet, as discussed in rejection below, the Aptar pre-primed, bi-dose nasal device taught by Djupesland would necessarily provide a D50 ranging from about 10 µm to about 100 µm, as recited by the claims.  Furthermore, even assuming arguendo that the Aptar pre-primed, bi-dose nasal device does not provide at least one of the recited droplet size parameters, it would have been prima facie obvious to optimize the Aptar pre-primed, bi-dose nasal device so as to provide at least one of the recited droplet size parameters.
Applicant next argues that “the claimed invention is able to achieve the required drug concentration within 15 minutes of administration, in addition to requiring only a minimal number of steps, [which] is important during migraine attacks” (Applicant Arguments, Page 8).  
However, there is nothing to indicate that the method of Kiechel et al would not similarly achieve the required drug concentration within 15 minutes of administration.  Indeed, Kiechel et al state that “[t]he dose is applied nasally 2 to 4 times a day in the prophylaxis or treatment of migraine” (Column 10, Lines 3-7), and specifically disclose using “[s]pray applicators designed to administer a metered dose of 0.5 mg dihydroergotamine in the form of composition A… [a]t the beginning of a migraine attack [to “9 patients according to a double-blind crossover plan”] into each nostril” of each subject wherein, “[e]very 30 minutes a further dose is administered if the attack persists” (Column 8, Lines 47-53).  As such, Kiechel et al explicitly describe administration of the claimed dosage form in two sprays requiring less than about 15 minutes to administer.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15, 17-20 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiechel et al (US 5,169,849; of record) in view of Djupesland (Drug Deliv and Transl Res 3:42-62, 2013; of record) as further evidenced by Keegan et al (US 2017/0151231) and Williams (Nasal and sublingual spray delivery devices, Aptar Pharma, 2016; of record).
As amended, instant claim 12 is drawn to a method of treating migraine (with or without aura) in a human subject, comprising administering a pharmaceutical nasal dosage form of dihydroergotamine comprising less than 2.0 mg (more specifically, not more than 1.8 mg (claim 13)) dihydroergotamine or a salt thereof, wherein said dosage form:
(a)	is administered in two sprays using a pre-primed, bi-dose nasal device;
(b)	requires less than about 15 minutes to administer; and
(c)	provides at least one of the following droplet size parameters: D10 from about 10 µm to about 50 µm; D50 from about 10 µm to about 100 µm; and/or D90 from about 10 µm to about 300 µm. 

Kiechel et al teach “[a] particularly preferred nasal pharmaceutical composition… [comprising] an aqueous solution of 0.4% dihydroergotamine mesylate, 5% glucose and 1% caffeine” (Column 6, Lines 36-39, “Composition A”) suitable “for the treatment of conditions which require quick relief… especially migraine” (Column 3, Lines 55-58).  As further taught by Kiechel et al, the composition is administered by “a conventional nasal dispenser… [which] sprays for each dose about 0.13 ml of solution containing 0.5 mg of dihydroergotamine [although “the preferred amount to be administered nasally is in the order of from about 0.5 to 5 mg” (Column 4, Lines 4-6; see also Column 12, claim 31)].  The dose is applied nasally 2 to 4 times a day in the prophylaxis or treatment of migraine” (Column 10, Lines 3-7).  Significantly, Kiechel et al specifically disclose using “[s]pray applicators designed to administer a metered dose of 0.5 mg dihydroergotamine in the form of composition A… [a]t the beginning of a migraine attack [to “9 patients according to a double-blind crossover plan”] into each nostril” of each subject wherein, “[e]very 30 minutes a further dose is administered if the attack persists” (Column 8, Lines 47-53).
As such, Kiechel et al teach a method of treating migraine in a human subject comprising administering a pharmaceutical nasal dosage form comprising less than 2.0 mg (and less than 1.8 mg) of dihydroergotamine in two sprays in less than 15 minutes by a spray applicator (Column 8, Lines 40-57) or conventional nasal dispenser (Column 10, Line 4), but do not teach administration via a pre-primed bi-dose nasal device providing one or more specified droplet size parameters.
Yet, Djupesland teach that, while “[m]etered spray pumps have, since they were introduced some four decades ago, dominated the nasal delivery market” (Page 48, Column 1), “[n]ew designs to reduce the need for priming and re-priming… improve the dose reproducibility… [and] for enhanced dose control and safety… are available”, specifically pointing to devices manufactured by Aptar, stating that “[f]or expensive drugs and vaccines intended for single administration or sporadic use and where tight control of the dose and formulation is of particular important, single-dose or duo-dose spray devices are preferred” (Page 48, Column 2) and further disclosing that “marketed nasal migraine drugs… are delivered with this type of device” (Page 49, Column 1).
Accordingly, based further on Djupesland, it would have been prima facie obvious to modify the method of Kiechel et al so as to administer the composition using the Aptar pre-primed, bi-dose nasal device instead of a conventional nasal dispenser.  It would have been obvious to do so in order to “reduce the need for priming and re-priming… improve the dose reproducibility… [and] for enhanced dose control and safety” with a reasonable expectation of success.  
Furthermore, it is asserted, absent evidence to the contrary, that the Aptar pre-primed, bi-dose nasal device would necessarily provide at least one of the recited droplet size parameters, for the following reasons:
Keegan et al (US 2017/0515231) teach “[d]rug products adapted for nasal delivery, comprising a pre-primed device filled with a pharmaceutical composition comprising an opioid receptor antagonist” (Abstract) and having a “prevalent medium droplet size… between about 30 and about 100 µm” (Paragraph 0097).  More specifically, Keegan et al describe “administering with a spray device… an opioid receptor antagonist selected from naloxone and pharmaceutically acceptable salts thereof, wherein the spray device is capable of spraying droplets having a median droplet size between about 30 and about 100 µm” (Paragraph 0363).  Notably, Keegan et al specifically describe administration of naloxone “using a Pfeiffer (Aptar) BiDose liquid device” (Paragraph 0427).
Based on the foregoing, it is asserted, absent evidence to the contrary, that the Aptar pre-primed, bi-dose nasal device would necessarily provide a D50 ranging from about 10 µm to about 100 µm, as recited by the claims.
Yet, even assuming arguendo that the Aptar pre-primed, bi-dose nasal device does not provide at least one of the recited droplet size parameters, it would have been prima facie obvious to optimize the Aptar pre-primed, bi-dose nasal device so as to provide at least one of the recited droplet size parameters, for the following reasons:
As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the droplet size of a nasal spray is clearly a result-effective variable as evidenced by:
(a) 	Keegan et al, who teach that “[t]he droplet size of a nasal spray is a critical parameter, since it significantly influences the in vivo deposition of the drug in the nasal cavity” and “[t]he prevalent median droplet size should be between about 30 and about 100 µm.  If droplets are too large (> about 120 µm), deposition takes place mainly in the anterior parts of the nose, and if the droplets are too small (< about 10 µm), they can possibly be inhaled and reach the lungs, which should be avoided because of safety reasons”, further noting that “[t]he droplet size is influenced by the actuation parameters of the device and the formulation” (Paragraph 0097); and
(b)	Williams, who disclose Aptar nasal spray devices and further teach that “[p]arameters such as droplet or particle size distribution, spray pattern… are now common expectations for regulatory dossiers.  Consequently, drug delivery devices have evolved to meet the increased requirements of specifications and quality standards” (Page 13, Column 2).
Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal droplet size parameters in order to best achieve the desired results.
For all the foregoing reasons, claims 12-13 are rejected as prima facie obvious.
Instant claims 15, 17-20 and 24-26 are drawn to the method of claim 12 wherein administration provides at least a 10% higher dCT/dT value (measured in a single dose human PK study in a time period of T0min to T15 mins) (claim 15), at least about a 10% reduction in coefficient of variance (CV%) of Cmax or AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 17), at least about 10% higher AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 18), at least about a 10% reduction in time require to achieve plasma concentration of at least about 700 pg/ml (claim 19) compared to a commercially available dihydroergotamine nasal spray comprising a 2 mg dihydroergotamine dose, a Cmax of at least 900 pg/mL; an AUC(0-t) of at least 4500 pg*hr/mL; and/or an AUC(0-inf) of at least 5000 pg*hr/mL (claim 20), a plume geometry having a specified plume angle, width and/or height (claim 24), a plume geometry having a species Dmin, Dmax of ovality (claim 25), and/or a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration (claim 26).
For the same reasons as discussed above, it is asserted – absent evidence to the contrary – that the prima facie obvious method would necessarily provide the recited outcomes, including relative to a commercially available nasal spray comprising a 2 mg dihydroergotamine dose.
As such, instant claims 15, 17-20 and 24-26 are also rejected as prima facie obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611